El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 26 de octubre de 1917 la Corte de Distrito de Agua-dilla dictó una sentencia on este caso, cuya parte dispositiva dice así:
“Debe declarar y declara con lugar la demanda y sin lugar la reconvención del demandado, condenando al demandado, Yíctor P. Martínez, al pago de la suma de un dollar, honorarios de abogado en la suma de un dallar y las costas del litigio.”
Apeló de esa sentencia el demandante y esta Corte Su-prema resolvió el recurso por sentencia de 6 de diciembre de 1918, cuya parte dispositiva dice así:
“Debe declarar como declara con lugar el recurso de apelación y en su consecuencia modificar como modifica la sentencia recurrida en el sentido de que el demandado sea como es condenado a pagar *155al demandante la suma de tres mil pesos, los honorarios de abogado y las costas del litigio.”
Las dos sentencias a que nos liemos referido constituyen los dos primeros documentos de la transcripción. El ter-cero es un memorandum, de costas y desembolsos ascendente a $1,275.25, suscrito y jurado el 5 de julio de 1919. Luego sigue la impugnación del demandado suscrita y jurada el 8 de julio, el acta de la vista y resolución de la corte apro-bando el memorandum. Y, por último, el escrito de apela-ción del demandado y la certificación del secretario.
Al acto de la vista del recurso sólo compareció la parte apelante que fué además la única que presentó alegato es-crito. En dicho alegato sostiene que no habiendo el deman-dante presentado su memorandum de costas diez días des-pués de dictada la sentencia de 26 de octubre de 1917 por la corte de distrito, su derecho a cobrar dichas costas había prescrito en 5 de julio ele 1919 cuando se resolvió a ejer-citarlo, y que habiendo' sido condenado el demandado a pa-gar tanto por la sentencia de la corte de distrito cuanto por la de esta Corte' Suprema simplemente la suma de un dollar por. honorarios de abogado, sólo a esa suma tiene derecho, y no a la de mil que reclama. Cita el apelante en relación con este último extremo la decisión de esta corte en el caso de Saldamando v. Valdecilla, 20 D. P. R. 96.
1. El memorandum aprobado por la corte de distrito as-ciende, como hemos dicho, a la suma de $1,275.25. De esa suma $1,000 corresponden a honorarios ele abogado y $275.25 a costas y desembolsos.
En cuanto a los desembolsos, el demandado no fué con-denado a pagarlos expresamente ni por la sentencia de la corte de distrito ni por la de esta Corte Suprema, y, en tal virtud, de acuerdo con la jurisprudencia establecida en el caso de Veve v. El Municipio de Fajardo, 18 D. P. R. 364, dicho demandado no puede ser obligado a satisfacerlos.
En cuanto a las costas, estamos conformes con el ape-*156¡ante en que no habiendo presentado el demandante su memorandum diez días después de dictada la sentencia de la corte de distrito, no modificada en' ese particular por .la de esta Corte Suprema, su derecho a percibirlos prescribió. Véase el artículo 339 del Código de Enjuiciamiento Civil, tal como fue enmendado por ley de 12. de marzo de 1908, Comp, de 1911, página 910, y la opinión de esta corte en el caso de Buxó et al. v. Buxó et al., 18 D. P. R. 190.
2. En cuanto a los honorarios de abogado, no tiene razón el apelante. La sentencia de la corte de distrito condenó expresamente al demandado a pagar la suma de $1 por tal concepto. En ese particular, como en el de la cuantía de la indemnización, la sentencia de la corte de distrito fue mo-dificada por la. ele esta Corte Suprema que condenó al dicho demandado a pagar “los honorarios de abogado”, que no habiéndose fijado, deben ser aquellos que en el debido curso de-la ley se adjudicaran como razonables por la corte.
En el caso de Saldamando, supra,'invocado por el propio apelante, la demandante reclamó $25,000 como daños y per-juicios por libelo. La corte de distrito estimó que el libelo existía pero que no causó daños y perjuicios y dictó senten-cia en contra de la demandada condenándola a pagar a la demandante $1 y, además, $250 como honorarios de abogado y las costas y desembolsos del litigio. La demandante soli-citó reconsideración de esa sentencia en lo relativo a la cuan-tía de los honorarios pidiendo que se fijaran en la suma de $1,000, a cuya pretensión se opuso la parte demandada, y la corte resolvió finalmente modificar su sentencia conde-nando a la demandada a pagar $400 por honorarios en vez de $250. Apeló, la demandada para ante este tribunal y esta corte, después de un cuidadoso estudio de la ley aplicable, confirmó la sentencia recurrida. No favorece, pues, al ape-lante, la decisión que invoca.
Tratándose de un caso de libelo, ordena la ley se fije en la misma sentencia la cuantía de los honorarios, pero no *157constituye error perjudicial al apelante el hecho de que así no se hiciera y se adoptara el procedimiento ordinario per-mitiendo a la parte a cuyo favor se concedieron que presen-tara su minuta y a la parte condenada al pago que formu-lara su impugnación, antes de resolver la corte en definitiva, contra cuyo procedimiento tampoco se hizo protesta alguna.
Ahora bien, $1,000 de honorarios por el trabajo realizado por el abogado del demandante en la corte de distrito nos parece una cantidad excesiva atendidas todas las circunstan-cias del caso. La mitad de esa suma es, a nuestro juicio su-ficiente.
Por virtud de todo lo expuesto debe modificarse la reso-lución recurrida en el sentido de que el demandado sólo debe pagar al demandante la suma de $500 por honorarios de abogado.
Modificada la resolución apelada en el sentido ■ de que el demandado nada debe satisfacer por costas y desembolsos, debiendo pagar solamente quinientos dólares por honora-rios de abogado.
Jueces concurrentes: Sres. Presidente Hernández.y Aso-ciados Wolf, Aldrey y Hutchison.